In a proceeding, inter alia, pursuant to Election Law article 16, to enjoin Arthur Bramwell from acting as Chair of the Executive Committee of the County Committee of the Republican Party of Kings County, the petitioner appeals from a judgment of the Supreme Court, Kings County (Kramer, J.), dated October 8, 1992, which denied his motion for summary judgment and, upon searching the record, granted summary judgment in favor of the respondent, Arthur Bramwell, and declared him to be the duly elected Chair of the Executive Committee of the County Committee of the Republican Party of Kings County.
Ordered that the judgment is affirmed, with costs.
We reject the petitioner’s contention that the respondents’ failure to comply with the provisions contained in Election Law § 2-116 requires his reinstatement as the Chair of the Executive Committee. The Executive Committee of the County Committee of the Republican Party of Kings County exists *650solely by virtue of party rules and is not created by the Election Law (see, Matter of Bachmann v Coyne, 99 AD2d 742; Matter of Bauman v Fusco, 23 AD2d 404, 405, affd 16 NY2d 952). Therefore, the provisions set forth in Election Law § 2-116 did not apply to the removal of the petitioner in this case.
We have reviewed the petitioner’s remaining contentions and conclude that they are without merit. Mangano, P. J., Thompson, Bracken and Lawrence, JJ., concur.